In this action, instituted in the district court of Oklahoma county, the plaintiff, Oral Ford, seeks to recover *Page 387 
from the state of Oklahoma certain damages for personal injuries sustained as a result of certain alleged acts of negligence of the servants, agents, and employees of the State Highway Department. From an order sustaining a demurrer to plaintiff's petition, he has appealed.
Plaintiff relies upon the provisions of article 14, chapter 65, S. L. 1935, a special legislative act, as his authority to institute and maintain this action. He also asserts that the act is effective to waive the non-liability of the state for the negligence of its agents.
It appears that the issues and contentions are the same as those involved in the case of Jack v. State, this day decided,183 Okla. 375, 82 P.2d 1033 and that our opinion in that case is decisive and controlling of the issues involved herein.
Accordingly, the judgment is affirmed.
BAYLESS, V. C. J., and RILEY, BUSBY, PHELPS, CORN, and HURST, JJ., concur. WELCH and GIBSON, JJ., dissent.